DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      ROBERT L. WILLIAMSON,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-345

                              [April 11, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Steven Levin, Judge;
L.T. Case No. 562012CF2744A.

   Robert L. Williamson, Okeechobee, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and FORST, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.